REINHARDT, Circuit Judge,
dissenting:
I agree with the majority that, in this case, the service of process was not “forthwith” as required by Supplemental Rule E(4)(a). However, I disagree regarding the appropriate remedy for the government’s failure to execute a warrant for the arrest of a res in a forthwith manner.
“Jurisdiction over the res is obtained by arrest under the process of the court. In the absence of an arrest, no decree in rent can be rendered against the res.” Alyeska Pipeline Service Co. v. The Vessel Bay Ridge, 703 F.2d 381, 384 (9th Cir.1983). See also United States v. Approximately 2,538.85 Shares of Stock Certificates of the Ponce Leones Baseball Club, Inc., 988 F.2d 1281, 1288-89 (1st Cir.1993) (“[Wi]thout an effective seizure of the property, the court may lack jurisdiction to forfeit the property to the government.”). After a warrant to arrest an individual or search a residence expires, it is no longer valid. The same is true for a warrant to arrest a res that is not executed forthwith in a judicial forfeiture action. See U.S. v. $38,570 U.S. Currency, 950 F.2d 1108, 1113 (5th Cir.1992) (“No in rem suit can be maintained without a valid arrest of the res.”).
The majority offers no authority for any contrary rule. The issue, of course, is not whether untimely service “strip[s] the court of jurisdiction” but whether the court ever obtained jurisdiction in the first in*774stance. I would affirm the district court’s dismissal for lack of jurisdiction.